               Case 1:18-cv-02902-SDA Document 50Department
                                            U.S.   Filed 02/14/20   Page 1 of 2
                                                             of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                         February 14, 2020


   By ECF
   The Honorable Stewart D. Aaron
   United States Magistrate Judge
   Daniel P. Moynihan United States Courthouse
   500 Pearl Street
   New York, New York 10007

   Re:        The New York Times Company et al. v. United States Bureau of Alcohol, Tobacco,
              Firearms, and Explosives, 18 Civ. 2902 (SDA)

   Dear Judge Aaron:

           We write on behalf of both parties in the above-referenced action to submit a joint
   status report. As previously noted, Plaintiffs in this case sought records of communications
   regarding bump stocks and/or replacement shoulder stocks for AR-15 style rifles from the
   Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATFE”), pursuant to the Freedom
   of Information Act (“FOIA”).

          The parties have now come to an agreement to resolve this matter, and will submit a
   proposed stipulation and order for your Honor’s review in short order.

                 We thank the Court for its consideration of this matter.

                                                            Respectfully submitted,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney for the
                                                            Southern District of New York

                                                   By:         /s/ Emily E. Bretz
                                                            EMILY E. BRETZ
                                                            Assistant United States Attorney
                                                            86 Chambers Street, Third Floor
                                                            New York, New York 10007
                                                            Telephone: (212) 637-2777
                                                            Facsimile: (212) 637-2702
                                                            Email: emily.bretz@usdoj.gov
Case 1:18-cv-02902-SDA Document 50 Filed 02/14/20 Page 2 of 2
                                                                Page 2


                            By:     /s/ Charles Crain
                                  Charles Crain
                                  MEDIA FREEDOM AND INFORMATION
                                      ACCESS CLINIC
                                  ABRAMS INSTITUTE
                                  Yale Law School
                                  P.O. Box 208215
                                  New Haven, CT 06520-8215
                                  Telephone: (203) 436-5824
                                  Facsimile: (203) 432-3034
                                  Email: charles.crain@yale.edu
